Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.   	 This office action for US Patent application 16/731,610 is responsive to amendment filed on 11/17/2021 in response to the Non-Final Rejection of 09/02/2021. Independent Claims 1, 5, 9, 12, 15, and 17 have been amended. Claims 14, 16, and 18 were previously canceled. Currently, claims 1-13, 15, 17, and 19-23 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 09/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.    	Applicant’s remarks filed on 11/17/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1-13, 15, 17, and 19-23 are allowed.


REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to switching between different omnidirectional visual media components over a presentation and indicating in the bitstream that defines the presentation, the presentation timelines and the switching mode which is dependent on a viewport of a user viewing the presentation.
The closest prior art found was He et al. US 2019/0158815 A1, Di et al. US 2019/0230388 A1, Oh US 2019/0313081 A1 and Wang et al. US 2020/0014906 A1,  hereinafter referred to as He, Di, Oh, and Wang, respectively, as noted in the last office action dated 09/02/2021.  
In light of Applicant’s arguments/remarks and after reconsidering the art of record, the Examiner finds the amendments overcome the prior art. When considering the claim as a whole, He, Di, Oh, and Wang either alone or in combination do not reasonably teach or suggest the collective features of the instant claims given their broadest reasonable interpretation (BRI). Specifically the prior art do not disclose, “A method, comprising: generating a bitstream defining a presentation, the presentation comprising an omnidirectional visual media content and a first visual media component and a second visual media component; indicating in the bitstream a first presentation timeline associated with the first visual media component; indicating in the bitstream a second presentation timeline associated with the second visual media component; indicating in the bitstream a switching mode to the second presentation timeline associated with the second visual media component, the switching mode being indicated dependent on a viewport of a user viewing the presentation; wherein the switching mode provides an indication of switching to the first visual media component or to the second visual media component, the first visual media component and the second visual media component corresponding respectively to that is switched to, corresponds to a first overlay of content over the presentation, [[or]] and the second visual media component that is switched to, corresponds to [[an]] a different second overlay of overlay content of the first visual media component [[or]] and the second 2S.N.: 16/731,610 Art Unit: 2486 visual media component is not comprised in the presentation defined with  as recited in amended independent claim 1 and as similarly recited in amended claims 5, 9, 12, 15, and 17.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e. 01/08/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-13, 15, 17, and 19-23 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486